IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,610


EX PARTE CHARLES LEVI MILLER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 09126 IN THE 90TH DISTRICT COURT

FROM YOUNG COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to fifteen years' imprisonment. 
	Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal.  We remanded this application to the trial court for findings of fact and
conclusions of law.
	The trial court has determined that Applicant was denied his right to a meaningful appeal
because counsel failed to timely file a notice of appeal or otherwise communicate to the court that
his client wished to appeal.  We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 09126 from the 90th Judicial District Court
of Young County. Applicant is ordered returned to that time at which he may give a written notice
of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  Within ten days
of the issuance of this opinion, the trial court shall determine whether Applicant is indigent.  If
Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately
appoint an attorney to represent Applicant on direct appeal.  All time limits shall be calculated as if
the sentence had been imposed on the date on which the mandate of this Court issues.  We hold that,
should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice
of appeal in the trial court within 30 days after the mandate of this Court issues.


Delivered: August 24, 2011
Do Not Publish